                 Case 2:20-cv-00480-RSM Document 9 Filed 05/29/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT FOR THE
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8

 9
     ARETHA BROWN,
                                                          CASE NO. C20-480-RSM
10
                            Plaintiff,
            v.                                            ORDER OF DISMISSAL
11
     ERIC FORBES,
12
                            Defendant.
13

14
            This matter comes before the Court sua sponte and on the Court’s May 4, 2020 Order to Show
15
     Cause. Dkt. #8. Plaintiff Aretha Brown, proceeding pro se, filed this action on March 30, 2020. Dkt.
16
     #1. Plaintiff simultaneously moved to seal the case, citing concerns about confidentiality. Dkt. #2.
17
     Plaintiff has been granted leave to proceed in forma pauperis in this matter. Dkt. #7. Summonses have
18
     not yet been issued.
19
            On April 3, 2020, the Court denied Plaintiff’s motion to seal on the basis that it found no
20
     compelling reason to justify sealing the complaint, let alone the entire case. See Dkt. #5 at 3. However,
21
     in an abundance of caution and in consideration of Plaintiff’s pro se status, the Court afforded Ms.
22
     Brown the opportunity to re-file her IFP application, including her proposed complaint, so that she
23

24

      ORDER OF DISMISSAL - 1
               Case 2:20-cv-00480-RSM Document 9 Filed 05/29/20 Page 2 of 2



 1 may “remove any exhibits or information she does not wish to include in a publicly-filed document.”

 2 Id. Plaintiff’s original complaint and its attachments, which included a settlement letter from Plaintiff’s

 3 previous counsel, have remained under seal. See Dkt. #1.

 4          On May 4, 2020, the Court issued an order to show cause notifying Plaintiff that she submitted

 5 her IFP application but failed to publicly re-file her complaint with supporting exhibits. Dkt. #8 at 1.

 6 The Court directed Plaintiff to submit a short and plain statement within twenty-one (21) days

 7 explaining why this matter should not be dismissed for failure to prosecute. Id. at 2. The Court advised

 8 that failure to file a response would result in dismissal of this case.

 9          As of the date of this Order, Plaintiff has failed to publicly file a complaint and has failed to

10 respond to the Court’s May 4, 2020 order to show cause. Accordingly, this matter is DISMISSED for

11 failure to prosecute pursuant to LCR 41(b)(2).

12

13          DATED this 29th day of May, 2020.

14

15

16
                                                           A
                                                           RICARDO S. MARTINEZ
                                                           CHIEF UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

     ORDER OF DISMISSAL - 2
